                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

EXMARK MANUFACTURING COMPANY
INC.,
                                                                         8:10CV187
                        Plaintiff,

        vs.                                                               ORDER

BRIGGS & STRATTON POWER PRODUCTS
GROUP, LLC, SCHILLER GROUNDS CARE,
INC., and BRIGGS & STRATTON
CORPORATION,

                        Defendants.


       Pursuant to the parties’ Joint Stipulation for Scheduling Order Regarding Exhibit Lists and
Motions in Limine,


IT IS ORDERED that:
       On or before October 2, 2018, each party shall provide opposing counsel a list of all

exhibits the party expects to offer by providing a numbered listing and permitting examination of

such exhibits, designating on the list those exhibits the party may offer only if the need arises.

       Any motions in limine shall be filed on or before October 11, 2018. The Briefs on said

Motions shall be limited to 30 pages total per party. Opposition Briefs to said Motions shall be

limited to 30 pages total per party and shall be filed on or before October 25, 2018. Replies to

Opposition Briefs shall be limited to 20 pages total per party and shall be filed on or before

November 1, 2018.



       Dated this 3rd day of October, 2018.

                                                      BY THE COURT:

                                                      s/ Cheryl R. Zwart
                                                      United States Magistrate Judge
